     Case 2:18-cv-08566-AB-SK Document 10 Filed 10/09/18 Page 1 of 3 Page ID #:101



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
     1400 United States Courthouse
 7   312 North Spring Street
     Los Angeles, California 90012
 8   Telephone:      (213) 894-3391
     Facsimile:      (213) 894-0142
 9   E-mail:    John.Kucera@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                    WESTERN DIVISON
14
     UNITED STATES OF AMERICA,               No. CV 18-8566-AB
15
                 Plaintiff,
16                                           NOTICE OF ERRATA TO THE
                      v.                     REAL PROPERTY LOCATED IN MARICOPA
17                                           COUNTY, ARIZONA (PV 1)

18 $5,462,027.17 IN BANK FUNDS
   SEIZED FROM COMPASS BANK
19 ACCOUNT ‘3873; AND
   $407,686.14 IN BANK FUNDS
20 SEIZED FROM COMPASS BANK
   ACCOUNT ‘4862,
21

22   Defendants.

23

24         PLEASE TAKE NOTICE of the following errata in the civil

25   forfeiture complaint filed October 5, 2018 (Dkt. No. X):

26          1.   Under the Heading ASSETS HELD BY OR FOR THE BENEFIT OF

27   MICHAEL LACEY, paragraph “4.r.” was misplaced.          That paragraph
     should have been included in the section headed, “ASSETS HELD BY OR
28
     Case 2:18-cv-08566-AB-SK Document 10 Filed 10/09/18 Page 2 of 3 Page ID #:102



 1   FOR THE BENEFIT OF JAMES LARKIN,” which section presently begins at

 2   paragraph “4.t.”;

 3           2.   Under the section headed, “MICHAEL LACEY ASSETS,” which

 4   section presently begins at paragraph 53, sub-paragraph “M” was
     misplaced.     That sub-paragraph should have been included in the
 5
     section headed, “JAMES LARKIN ASSETS,” which section presently
 6
     begins at paragraph 77; and
 7
             3.   The section headed, “JAMES LARKIN ASSETS,” present
 8
     paragraph 77 contains inaccurate information.          Paragraph 74
 9
     presently reads,
10
             Approximately $11,480,000 million in illicit funds from
11           Backpage’s U.S. Bank account ‘1165 passed-through various
12           Backpage or Backpage Operators accounts, eventually (between
             March 15 and September 18, 2014) ending up in BMO Harris
13           account ‘5263, owned or controlled by Lacey. Thereafter, on
             March 30, 2015, BMO Harris Bank account ‘5263 transferred
14           $774,379.46 towards the purchase of the Paradise Valley
             Property 1.
15
     / / /
16
     / / /
17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cv-08566-AB-SK Document 10 Filed 10/09/18 Page 3 of 3 Page ID #:103



 1   Instead, paragraph 74 should read,

 2         Approximately $41.5 million in illicit funds from
           Backpage’s U.S. Bank account ‘1165 passed through various
 3
           Backpage or Backpage Operators accounts. Following these
 4         various transfers, eventually, on October 2, 2013, a total
           of approximately $26,130.64 was transferred into BMO
 5         Harris account ‘3110, owned or controlled by Larkin.
           Thereafter, on December 11, 2014, BMO Harris Bank account
 6         ‘3100 paid $46,957.28 to maintain the Paradise Valley
           property 1.
 7
       Dated: October 9, 2018             Respectfully submitted,
 8

 9                                        NICOLA T. HANNA
                                          United States Attorney
10                                        LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
11                                        Chief, Criminal Division
                                          STEVEN R. WELK
12                                        Assistant United States
                                          Chief, Asset Forfeiture Section
13

14                                              /s/John J. Kucera
                                          JOHN J. KUCERA
15                                        Assistant United States Attorney

16                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
